FILED
                             NOT FOR PUBLICATION                           AUG 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YONGSHENG HAN,                                   No. 12-72624

               Petitioner,                       Agency No. A087-694-726

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Yongsheng Han, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Han’s request
for oral argument.
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in

part and grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of Han’s CAT claim

because Han failed to establish it is more likely than not he would be tortured if

returned to China. See Sinha v. Holder, 564 F.3d 1015, 1026 (9th Cir. 2009).

      Substantial evidence also supports the agency’s determination that Han

failed to establish his experiences in China rose to the level of past persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1020-21 (9th Cir. 2006) (record did not

compel the finding that petitioner suffered past persecution). Substantial evidence,

however, does not support the agency’s finding that Han failed to establish a nexus

to a protected ground. See Hu v. Holder, 652 F.3d 1011, 1017-20 (9th Cir. 2011)

(record compelled finding a central reason for petitioner’s mistreatment was his

actual or imputed political opinion). Thus, we grant the petition for review and

remand Han’s asylum and withholding of removal claims for the agency to

determine whether Han has a well-founded fear of future persecution and/or faces a

clear probability of future persecution. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).




                                           2                                    12-72624
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               12-72624